Citation Nr: 0027130	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1998 rating 
decision, in which the RO denied the veteran's increased 
rating claim for PTSD, then evaluated as 10 percent 
disabling, effective from January 1997.  The veteran filed an 
NOD that same month, and the RO issued an SOC in October 
1998.  The veteran filed a substantive appeal in December 
1998.

In February 1999, the veteran testified before the 
undersigned Veterans Law Judge during a Travel Board hearing 
at the VARO in Los Angeles.  Thereafter, the veteran's appeal 
came before the Board, which, in a July 1999 decision, 
remanded the appeal to the RO for additional development.  
Subsequently, in a March 2000 rating decision, the RO 
increased the veteran's disability rating for PTSD from 10 
percent to 50 percent, with an effective date from July 1998.  
Supplemental Statements of the Case were issued in March 
2000.  

The Board further notes that, in a rating decision of May 
2000, the RO granted the veteran a permanent and total 
disability rating for the purpose of entitlement to non-
service-connected pension benefits, effective in July 1998.  
That rating was assigned on the basis of both service-
connected and non-service-connected disabilities.  No issue 
as to the pension claim is before the Board at this time.


FINDINGS OF FACT

1. The veteran has reported that his PTSD has resulted in 
frequent nightmares, flashbacks, irritability, isolation, 
estrangement from others, avoidance of crowds and war-
related stimuli, excessive startle reaction, depression, 
and anxiety.  

2. On VA examination in August 1997, the veteran was noted to 
suffer from PTSD, and was assigned a GAF (global 
assessment of functioning) score of 75.  

3. On VA examination in October 1999, the examiner noted that 
the veteran suffered not only from PTSD, but also from a 
depressive disorder and a passive-aggressive personality, 
and that his current GAF score, solely for his PTSD 
symptoms, was 70.  

4. Applying the rating criteria in effect, the veteran has 
not shown occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he filed 
a claim seeking service connection for PTSD in January 1997.  
In March 1997, the veteran was medically examined for VA 
purposes, during which the examiner interviewed the veteran 
and administered a number of diagnostic tests.  With respect 
to a diagnosis, the examiner noted that, while the veteran 
reported considerable combat exposure in Vietnam, it was not 
possible to diagnose him with PTSD, given that he had not 
scored positive on any of the tests for that disorder.  The 
examiner also indicated that the veteran did not complain of 
PTSD symptoms in his interview, other than intrusive thoughts 
and sadness.  The diagnosis was Axis I: Alcohol dependence 
and cannabis abuse; Axis II: Narcissistic personality 
disorder, histrionic traits; Axis III: No diagnosis; Axis IV: 
Psychosocial stressor - no change in condition; Axis V: 
Current GAF: 65.  

In June 1997, the veteran submitted, in particular, a 
personal account of his combat experiences during the battle 
of "Dak To" in Vietnam, as well as copies of newspaper 
articles about his unit.  In August 1997, he underwent VA 
medical examination.  The veteran reported suffering from 
crying spells, intrusive thoughts, nightmares, alcohol 
dependence, depression, and survivor's guilt.  On clinical 
evaluation, his speech was clear and coherent, and his 
associations tight.  He was noted to cry during the 
interview, although he did not appear to the examiner as that 
distressed, depressed, or anxious.  The veteran denied 
suicidal or assaultive ideations, as well as hallucinations 
or delusions.  His speech was at a regular rate and rhythm, 
he was able to interpret well, serial 7's and similarities 
were good, and he remembered three out of three objects in 
five minutes.  The examiner's diagnosis was Axis I: PTSD, 
mild; alcohol dependence; Axis II: Narcissistic personality; 
Axis III: Shrapnel wound to the arms and neck; Axis IV: 
Stressors - average; Axis V: GAF - 75.  The examiner also 
noted that the veteran was below the cut-off for the CES 
combat rating scale, although he did have a heavy degree of 
exposure to war experiences.  

In a December 1997 rating decision, the RO service connected 
the veteran for PTSD, awarding a 10 percent disability 
evaluation.  In July 1998, the veteran filed a claim in which 
he sought an increased rating for his service-connected PTSD.  

In September 1998, the RO received medical records from the 
VA Medical Center (VAMC) in Long Beach, dated from August 
1998 to September 1998.  These records documented the 
veteran's participation in substance abuse group counseling.  
In particular, an August 1998 record noted the veteran's 
complaints of decreased sleep, concentration, memory, and 
motivation.  That same month, September 1998, in a letter to 
a Member of Congress, the veteran reported struggling with 
nightmares, intrusive thoughts, and sleep disturbance.  In 
December 1998, the RO received a statement from the veteran's 
former spouse, in which she reiterated the veteran's 
previously made contentions of increased PTSD symptomatology.  

Also in December 1998, the veteran submitted to the RO a VA 
Form 9 (Appeal to Board of Veterans' Appeals), dated in 
November 1998.  The veteran reported that his symptoms were 
not mild or transient, and that for the past 31 years he had 
suffered from crying spells, flashbacks, paranoia, guilt 
feelings, and nightmares.  The veteran also indicated that he 
had been terminated or laid off from every job he had held 
since returning from Vietnam.  Furthermore, he reported that 
his marriage had broken up, and he was unable to have a 
relationship with any individuals for fear that he would lose 
them or become violent toward them.  

In February 1999, the veteran testified during a Travel Board 
hearing at the VARO in Los Angeles.  He again noted his 
problems with recurrent nightmares, intrusive thoughts, and 
sleep disturbance, and also reported problems with anger 
control and the effect this had on his ability to maintain 
employment.  In addition to his testimony, the veteran 
submitted VAMC Long Beach treatment records, dated from 
August 1998 to February 1999, which reflected his continued 
participation in substance abuse group counseling.  In 
particular, a record dated in October 1998 noted the 
veteran's complaints of increased nightmares with his 
sobriety.  An additional treatment record, dated that same 
month, noted the veteran to be suffering from an alcohol-
induced mood disorder.  A February 1999 record reflected that 
the veteran had no suicidal or homicidal ideation, although 
he endorsed vague auditory hallucinations (occasional 
noises), visual illusions (often seeing somebody walking by), 
and olfactory illusions (smell of body bags).  In addition, 
cognition was noted as intact, with judgment and insight 
fair.  

In August 1999, the RO received a statement from a VA 
clinical psychologist who was the veteran's Combat Stress 
Group leader.  She noted that the veteran had been with the 
group for about two years, and that he reported and displayed 
frequent nightmares, flashbacks, irritability, isolation, 
estrangement from others, avoidance of crowds and war-related 
stimuli, excessive startle reaction, depression, and anxiety.  
It was indicated that the veteran suffered from severe PTSD, 
and that he worked very hard in the group.  

That same month, August 1999, the veteran submitted to the RO 
a release of information form (VA Form 21-4142).  On that 
form, the veteran noted the doctors who were treating him at 
the VAMC Long Beach for his PTSD, and also reiterated that he 
suffered from PTSD symptomatology.  Furthermore, the veteran 
noted that he suffered from uncontrollable violent outbursts 
and was taking a number of medications.  

In September 1999, the RO received VAMC Long Beach medical 
records, some duplicative, dated from August 1997 to August 
1999.  In particular, in a February 1999 treatment note, the 
veteran reported that he suffered from violent outbursts two 
to three times a month.  He underwent an EEG 
(electroencephalogram) in March 1999, which was reported 
normal.  A June 1999 treatment record noted that the veteran 
was non-compliant with his prescribed medications, and had 
described suicidal thoughts.  

In October 1999, the veteran was again examined for VA 
purposes.  He reported his medical history with respect to 
PTSD, and his history of alcohol abuse and violent behavior.  
The veteran reported having been abstinent from alcohol for 
15 months, however he indicated that his mental symptoms had 
become worse since he had stopped drinking.  He indicated 
that he was taking Zoloft, BuSpar, and Temazepam.  In 
addition, the veteran noted that he did not attend church or 
social clubs, but that he did get along adequately with 
family and had a fair relationship with some friends.  On 
clinical evaluation, he was well groomed, with his mood being 
serious, tense, dysphoric, and labile.  There was rare 
smiling and tearing during the interview, with no laughing, 
weeping, agitation, or psychomotor retardation.  The 
veteran's thought content was anxious and dysphoric, but not 
despondent or hopeless.  He was able to do serial seven 
subtractions and to recall three of three objects.  The 
veteran denied psychotic symptoms or suicidal/homicidal 
ideation.  The examiner noted that the veteran was oriented 
to time, person, and place, with judgment and insight intact 
and no evidence of impaired reality testing.  

The examiner's diagnosis was Axis I: PTSD, depressive 
disorder not otherwise specified (NOS), and alcohol 
dependence in complete remission; Axis II: Passive aggressive 
personality disorder; Axis III: No significant medical 
problems; Axis IV: Pre-existing personality disorder, combat 
experience, history of alcohol dependence, conflicts with 
supervisors at work, present unemployment; Axis V: Current 
GAF 60 with moderate mental symptoms and impairment - best 
GAF over past year 65; GAF for PTSD - 70, GAF for depression 
- 70, GAF for personality disorder - 70.  

The examiner commented, in summarizing his findings, that the 
veteran's behavioral pattern since Vietnam was suggestive of 
a personality disorder, more clearly passive aggressive than 
passive dependent, with frequent conflicts with authority and 
an unwillingness by the veteran to accommodate to reasonable 
requirements whenever he disagreed with them.  Examples 
included not only occupational difficulty, but also an 
unwillingness to complete a court ordered alcohol education 
program as the price of getting his driver's license back.  
The examiner indicated that the fact that the veteran was 
able to stop drinking on his own initiative suggested that he 
would also have the capacity to modify his conflictive 
behavior with supervisors and others in authority, if he 
chose to do so.  Some of his symptoms from combat experience 
were noted to exacerbate his anti-authoritarian tendencies, 
irritability, and confrontational inclinations, but were not 
the sole causes.  

The examiner reported that, from a psychiatric viewpoint, he 
would list the veteran's symptoms of high anxiety, trouble 
with retention of information, recurrent nightmares, 
irritability, and quick temper, as well as recurrent 
intrusive thoughts of Vietnam experiences associated with 
sleep disturbance, as supportive of the diagnosis of PTSD.  
In addition, overlapping symptoms of anxiety, trouble with 
retention, frequent depression and crying spells, an 
occasional feeling that life is not worth living, and rare 
suicidal ideas, were seen as supporting the diagnosis of 
depressive disorder, NOS.  The examiner indicated that PTSD 
was a major contributing factor to the development of the 
veteran's depressive disorder, but not the sole cause of his 
depression.  As to passive-aggressive personality, associated 
symptoms were noted to be limited trust for people, a pattern 
of non-compliance with directions of supervisors, not being 
punctual, with a tendency to oversleep, and poor follow-
through, with self-defeating behavior.  

II.  Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based on the veteran's assertion that his service-
connected PTSD is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

As noted in the Introduction, above, at the time the veteran 
initiated the current appeal, his disability rating for PTSD 
was 10 percent.  Following the hearing before the undersigned 
at the RO in February 1999, and the Remand by the Board in 
July 1999, the RO undertook additional evidentiary 
development and then awarded an increased rating, to 50 
percent.  Thus, the issue now before us is whether a rating 
higher than 50 percent is warranted by the record.

Under the rating criteria, the currently assigned 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130 
(1999).

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

In reviewing the evidence of record, we note that the veteran 
has complained of frequent nightmares, flashbacks, 
irritability, isolation, estrangement from others, avoidance 
of crowds and war-related stimuli, excessive startled 
reaction, depression, and anxiety.  On VA examination in 
August 1997, he was found to suffer from PTSD, and the 
examiner assigned a GAF score of 75.  The Board notes that a 
GAF score of 75 is reflective of no more than slight 
impairment in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
Washington, DC, American Psychiatric Association, 1994.

Subsequently, in August 1999, the leader of the veteran's 
Combat Stress Group reported that the veteran suffered from 
severe PTSD.  On VA examination in October 1999, the examiner 
reported that the veteran's overall symptomatology was not 
only due to PTSD, but also due to a depressive disorder, as 
well as a passive-aggressive personality.  The examiner's 
diagnosis reflected that the veteran's overall GAF was 60 
with moderate mental symptoms and impairment.  With respect 
to his GAF solely for his PTSD-related symptoms, the examiner 
reported a score of 70.  The examiner indicated that PTSD was 
a major contributing factor in the development of the 
veteran's depressive disorder, but not the sole cause of his 
current depression.  The Board notes that a GAF score of 70 
is, as noted above, reflective of no more than slight 
impairment in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
supra.

The Board thus finds, given a review of the longitudinal 
record, with particular consideration of the most recent 
findings in October 1999, that the veteran's current 50 
percent disability rating adequately compensates him for his 
level of disability for those symptoms attributed solely to 
his service-connected PTSD.  As noted above, the criteria for 
a 50 percent rating include reduced reliability and 
productivity due to, in particular, impairment of short- and 
long-term memory, disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  In this instance, reduced reliability 
and productivity in some of these areas is not due to the 
veteran's PTSD symptomatology.  Furthermore, the Board does 
not find that the veteran's PTSD, in and of itself, is 
productive of deficiencies in areas such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation, depression affecting an 
ability to function, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  Therefore, the Board finds that an 
increased evaluation, to 70 percent, for the veteran's 
service-connected PTSD is not warranted.  38 C.F.R. § 4.130, 
DC 9411 (1999).  


In addition, with respect to whether a 100 percent schedular 
rating is warranted, the Board finds the evidence does not 
show the presence of gross impairment in thought processes or 
communication; grossly inappropriate behavior; that the 
veteran is persistently a danger to himself or others; that 
he is unable to perform activities of daily living; that he 
has been disoriented to time or place, or that he has any 
memory loss for the names of his close relatives or himself, 
which would warrant a 100 percent schedular rating under DC 
9411.

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  However here, 
while we are sympathetic to the veteran's claim, the evidence 
in this case preponderates against an increased rating, so 
that doctrine does not come into play.  

ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 

